Woods, C. J.,
delivered the opinion of the court.
The negligence of the appellee in going into the narrow space between the rear cars of the two trains is palpable. The opening was not made for the purpose of permitting, much less inviting, persons to use it as a passageway. It was a narrow space, naturally and properly left open, between the rear ends of the two trains, on the same track, which were going in opposite directions. It was about fifty yards from a street crossing, which had been left open, for the passage of persons having occasion to cross the railroad; but, instead of using that near-at-hand street crossing, the appellee recklessly undertook to pass between the tail ends of the two trains already referred to. And this he did, although he knew that both of said trains were then due to start, and although the danger of the attempted passage through this opening of about four feet was manifest to the dullest apprehension. Moreover, if there was a seeming necessity for the second attempt to pass between the trains, that was the result of the folly of the appellee in passing in the first place between these same trains from the west side to the east side of the track. If the appellee had not unnecessarily and negligently gone from the east side of the trains to *371the west side, the necessity for his recrossing the track would not have occurred. And why a reasonably prudent man, wanting to ascertain the cause of the brief delay in the departure of a train, did not go up to the station house, where the officers, of the railroad could be found, and which was only about fifty steps distant, and on the same side of the track on which ap-pellee stood after disembarking, rather than thrust himself between the tail ends of two trains about four feet apart, in order to get on the opposite side, where there was no station, and where railroad employes would not ordinarily be expected to be found, is to us utterly inexplicable. The appellee was clearly-guilty of negligence, and the consequences of his rashness must be borne by him. The perémptory charge asked by the appellant should have been given.

Reversed and remanded.